Citation Nr: 1426915	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the Veteran made an irrevocable election to receive educational assistance Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill) in lieu of receiving benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill-Active Duty (MGIB-AD))

2.  Entitlement to a rate higher than 50 percent for Chapter 33 educational assistance (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In December 2012, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is of record on the "Virtual VA" system.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2012 Board hearing, the undersigned acting VLJ fully stated the education benefits issues on appeal.  The Veteran's representative asked questions to ascertain the extent of any potential pertinent outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  Through the testimony of the Veteran and his representative, it was demonstrated that they had actual knowledge of the elements necessary to substantiate the claim for education benefits.  The Veteran and his representative did not suggest any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, supra, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).




FINDINGS OF FACT

1.  In November 2010, the Veteran filed an application for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) which included an irrevocable election of Chapter 33 benefits in lieu of educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).

2.  The Veteran, whose last day of service was April 4, 2002, had more than 6 months, but less than 12 months of aggregate, honorable, and creditable active duty service after September 11, 2001, and was discharged from active duty due to completion of required active service. 


CONCLUSIONS OF LAW

1.  The Veteran's election to receive educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB-AD program is irrevocable. 38 U.S.C.A. §§ 3301 -24 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9520, 21.9550 (2013).

2.  The criteria for a rate higher than 50 percent for Chapter 33 educational assistance (Post 9/11 GI Bill) have not been met. 38 U.S.C.A. §§ 3311, 3313 (West Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the Veteran made an irrevocable election for educational assistance under the Post-9/11 GI BILL 

In November 2010, the Veteran filed an electronic application for VA educational assistance benefits.  The application printout states specifically that the educational benefit applied for was "Chapter 33 in Lieu of Chapter 30", to be effective January 1, 2011.  During his December 2012 hearing, the Veteran confirmed that he filed an electronic application for these benefits in 2010, and indicated that while in service and prior to September 11, 2001, he had signed up to receive benefits under the MGIB-AD.  The Veteran testified that he was advised by a VA representative to file for Post-9/11 GI Bill benefits, who erroneously informed him that it was a better benefit than his MGIB-AD benefits.  He further stated that he was unaware that filing for Chapter 33 benefits in lieu of Chapter 30 benefits was an irrevocable election.  

The law provides that an individual is eligible for Chapter 33 benefits if he/she has met certain minimum service requirements and then makes an irrevocable election to receive such benefits.  38 C.F.R. § 21.9520 (2013).  One way for an individual to make an irrevocable election to receive Chapter 33 benefits is to properly complete a VA Form 22-1990.  38 C.F.R. § 21.9520(c)(2).  Alternatively, an individual has the option to either submit a transfer-of-entitlement designation under chapter 33 to the Department of Defense, or submit a written statement which includes the four specified criteria listed under 38 C.F.R. §21.9520(c)(2)(i)-(iv).  Id.  If an individual has opted to submit a written statement, then his or her election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met.  Id.  

In this case, the Board finds that the Veteran made an irrevocable election to receive educational assistance benefits under the Post-9/11 GI Bill in lieu of receiving benefits under the MGIB-AD.  Although the printout of the online application contained in the file does not contain an acknowledgement on the part of the Veteran reflecting awareness of the irrevocability criteria, the online application process makes clear that the election to receive benefits under to Post-9/11 Gil Bill in lieu of benefits under the MGIB-AD is irrevocable.  Indeed, the online application states:  

By electing Chapter 33, I acknowledge that I understand the following:

I may not receive more than a total of 48 months of benefits under two or more programs. 
If electing chapter 33 in lieu of chapter 30, my months of entitlement under chapter 33 will be limited to the number of months of entitlement remaining under chapter 30 on the effective date of my election. 
My election is irrevocable and may not be changed.

Furthermore, the regulation does not explicitly impose the requirement that the applicant indicates his/her awareness that electing Chapter 33 benefits in lieu of benefits under Chapter 30 is irrevocable if the applicant properly completes a VA Form 22-1990, of which the online application is essentially duplicative.  The regulation only requires that VA Form 22-1990 be properly completed for irrevocability to take effect.  In other words, acknowledgement by the Veteran that his election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits.  

Moreover, a presumption of regularity applies to all manner of VA processes and procedures.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); see United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  Thus, VA's online application program is deemed to have been properly developed to comply with the legal requirements for obtaining VA educational assistance benefits, including the irrevocable election as required under 38 C.F.R. § 21.9520(c)(1)(i).  Further, a review of VA's website for filing the electronic application includes general information noting that the election to receive benefits under the Post-9/11 GI Bill is irrevocable.  See http://www.gibill.va.gov/documents/pamphlets/ch33_pamphlet.pdf.

Thus, the Board finds that the irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2) have been met and the Veteran did make an irrevocable election for educational benefits under the Post-9/11 GI Bill program when he completed the online application.  As such, his election for Post-9/11 GI Bill benefits is irrevocable and cannot be rescinded.  

Although the Board is sympathetic to the Veteran's claim, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2001).  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  Regardless of the equities of the Veteran's situation (particularly regarding the advice the Veteran apparently received from a VA representative), VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994), (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met).  

Entitlement to a higher than 50 percent rate for Chapter 33 educational assistance

In December 2010, the Veteran was awarded Chapter 33 educational assistance benefits at the 50 percent rate.  Having determined that the Veteran's November 2010 application for VA educational assistance benefits under the Post-9/11 GI Bill is irrevocable, the Board shall next consider whether he is entitled to a higher rate than the 50 percent rate currently in effect.  The Veteran contends that he should be paid at the 100 percent rate because he served at least 30 continuous days of creditable active duty service and was discharged due to his service-connected disabilities of his bilateral feet and right knee.  The Board notes that the Veteran was granted service connection for medial meniscus degeneration, right knee, and residuals of bunionectomy for hallux valgus, right and left foot, by way of an April 2002 rating decision.  

For purposes of claims under Chapter 33, once an individual is found eligible for benefits, VA must determine the rate at which such educational assistance is payable.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9640 (2013).  VA's rate determination is based on the aggregate length of creditable active duty service after September 11, 2001.  Specifically, 38 C.F.R. § 21.9640 provides, in pertinent part, that if a claimant serves the following periods of active duty, the corresponding percentage of maximum Chapter 33 educational benefits will be paid:

At least 36 months                                                          100 percent
At least 30 months, but less than 36 months                    90 percent 
At least 24 months, but less than 30 months                    80 percent
At least 18 months, but less than 24 months                    70 percent
At least 12 months, but less than 18 months                    60 percent 
At least 6 months, but less than 12 months                      50 percent
At least 90 days, but less than 6 months                          40 percent.

38 C.F.R. § 21.9640(a).  Moreover, if a claimant served at least 30 continuous days of creditable active duty service and was discharged due to a service-connected disability, 100 percent of maximum Chapter 33 benefits will be paid.  Id. 

A review of the record shows that the Veteran served on active duty from November 2, 1995, to April 2, 2002.  His active service is shown to be at least 6 months but less than 12 months after September 11, 2001.  The Veteran's DD Form 214 further lists his type of separation as "release from active duty" and his character of service as "honorable."  The narrative reason for separation is stated to be "completion of required active service."  Also of record is a copy of Orders 015-0242 from the Department of the Army, Headquarters III Corps and Fort Hood, dated January 15, 2002, which shows that the Veteran was reassigned to the U.S. Army transition point for transition processing.  The Orders state that after processing, the Veteran was "released from Active Duty not by reason of physical disability."  Likewise his February 2002 separation examination report, while noting the disabilities of his feet and right knee, specifically diagnosed as surgical residuals of bunionectomy bilaterally, medial meniscus degeneration right knee and pes planus bilaterally, did not indicate that the Veteran was to be physically disqualified from service.  Rather the examiner indicated that the Veteran was qualified for retirement.  

The Veteran has argued that he essentially was given no choice but to retire due to his physical disabilities, which rendered him no longer able to complete the physical fitness testing required to maintain his position.  During his December 2012 hearing, he described how he began having problems with his feet dating back to his first enlistment period in 1996.  He reported having been permanently transferred to Korea in August 2000 while he was still recovering from bunion surgery on his left foot and having injured his right knee while still on a light duty physical profile for his left foot.  The Veteran testified that his physical profile for his foot and right knee rendered him unable to take a periodical physical fitness test and that he was told by military personnel that he could not re-enlist without passing the physical profile test, although he was given a 30 day extension to try to pass it later after further recovery of his foot and knee.  He also indicated that he could not be reclassified to a less active military occupational specialty from his field as a refueling specialist and stated that he requested to receive a Medical Board evaluation but was told that this option was unavailable due to the military preparing for war.  He indicated that he filed his claim for service connection in January 2002, at the same time that he underwent bunion surgery on his right foot and had an Army podiatrist list his service connected disabilities.  

Although the Veteran's service treatment records show treatment in service for his feet, with bunionectomies performed in July 2000 for the left foot and in January 2002 for the right foot, and also reveal that he had medial meniscus degeneration of the right knee, the evidence does not reflect that he was discharged from service by reason of medical disability.  Again his separation examination classified him as fit for separation by retirement, and his service personnel records clearly reflect his service ended due to completion of required active service.

In light of the above, the Board finds that the Veteran served on active duty after September 11, 2001, for over 30 continuous days and was discharged from active duty due to completion of his required active service, and not due to a service connected disability.  Thus he is not shown to be entitled to the maximum rate of 100 percent for Post-9/11 GI Bill benefits.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9640.  He is also not shown to be entitled to a rate in excess of 50 percent as his service after September 11, 2001, is less than 12 months.  In order to receive the next higher rate of 60 percent, he would have needed between 12 and 18 months of post September 11, 2001, service.

While the Board understands the Veteran's concerns and is sympathetic to the Veteran's claim and his financial hardships while seeking to obtain further education, there is no basis to award him a rate higher than 50 percent for his Post 9/11 GI Bill benefits.  Additional benefits under the Post-9/11 GI Bill are simply not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, including the Post-9/11 GI Bill, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  See 38 C.F.R. § 21.9510 (2013).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA and, by analogy, the comparable educational assistance provisions, have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the claimant would result in a different outcome because the facts make clear that entitlement to educational assistance benefits in excess of the 50 percent rate under the Post-9/11 GI Bill are not warranted as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004; see also Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran did not serve on active duty during a period of war and was not eligible for nonservice-connected pension benefits; because the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable); Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).


ORDER

The Veteran's election for Post-9/11 GI Bill benefits is irrevocable, and his appeal for a rescission of these benefits is denied.

Educational assistance benefits higher than 50 percent under Chapter 33, Title 38, United States Code (post-9/11 GI Bill) are denied. 



____________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


